

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT


FOURTH AMENDMENT, dated as of August 10, 2015 (this “Amendment”), to the Loan
and Security Agreement, dated as of February 28, 2013, as amended by the First
Amendment to Loan and Security Agreement dated as of March 28, 2013, the Second
Amendment to Loan and Security Agreement dated as of July 9, 2014 and the
Consent and Third Amendment to Loan and Security Agreement dated as of April 17,
2015 (as amended, the “Loan Agreement”), between ACF FinCo I LP, as assignee of
Keltic Financial Partners II, LP, a Delaware limited partnership (the “Lender”),
and Hooper Holmes, Inc., a New York corporation (“Hooper Holmes” or the
“Borrower”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to such terms in the Loan Agreement.


W I T N E S S E T H:


WHEREAS, Hooper Holmes and the Lender are parties to the Loan Agreement, under
which the Lender has agreed to make, and has made, Loans and other financial
accommodations to Hooper Holmes on the terms and subject to the conditions set
forth therein;


WHEREAS, Accountable Health Solutions, LLC, formerly known as Jefferson
Acquisition, LLC, a Kansas limited liability company (“AHS”), is a wholly owned
subsidiary of Hooper Holmes;


WHEREAS, AHS has (i) guaranteed the obligations of the Borrower to the Lender
under, among other things, the Loan Agreement and the other Loan Documents
pursuant to the Unconditional and Continuing Guaranty, dated as of February 28,
2013 (the “Guaranty”), by Hooper Distribution Services, LLC (“Hooper
Distribution”), Hooper Information Services, Inc. (“Hooper Information”),
Mid-America Agency Services, Inc. (“Mid-America”), TEG Enterprises, Inc. (“TEG
Enterprises”), Hooper Wellness, LLC (“Hooper Wellness”) and AHS in favor of the
Lender and (ii) granted a security interest in all or substantially all of its
assets to secure the obligations of the Borrower to the Lender under, among
other things, the Loan Agreement and the other Loan Documents pursuant to the
General Security Agreement, dated as of April 17, 2015 (the “Security
Agreement”), by Hooper Kit Services, LLC, Hooper Distribution, Hooper
Information, Mid-America, TEG Enterprises, Hooper Wellness and AHS
(collectively, the “Hooper Subsidiaries”) in favor of the Lender;


WHEREAS, Hooper Holmes has requested that the Lender agree to AHS becoming a
borrower under the Loan Agreement and to amend certain provisions of the Loan
Agreement and other Loan Documents in connection therewith, in each case on the
terms and conditions set forth herein; and


WHEREAS, as a wholly owned subsidiary of Hooper Holmes, AHS shares common
management, sales force, customers and vendors with Hooper Holmes, and each of
AHS and Hooper Holmes will derive benefit from the loans made to the other under
a single loan facility.


NOW, THEREFORE, the Lender and the Borrower agree as follows:





--------------------------------------------------------------------------------



SECTION 1. Amendments to the Loan Agreement. Effective as of the date hereof,
subject to the terms and conditions hereof, including, without limitation, the
satisfaction of the conditions of effectiveness specified in Section 3 hereof,
the Loan Agreement is amended as follows:


(a)The introductory paragraph of the Loan Agreement is amended and restated as
follows:


“This LOAN AND SECURITY AGREEMENT (together with all Schedules and Exhibits
hereto, this “Agreement”) between ACF FINCO I LP, as assignee of KELTIC
FINANCIAL PARTNERS II, LP, a Delaware limited partnership (“Lender”), and HOOPER
HOLMES, INC., a corporation organized under the laws of the State of New York
(“Hooper Holmes”), and ACCOUNTABLE HEALTH SOLUTIONS, LLC, a Kansas limited
liability company (“ACH,” and individually and collectively, “Borrower”), is
dated the date of execution by Lender on the signature page of this Agreement
(the “Effective Date”).”
(b)
A new Section 2.10 is added as follows:



“2.10. Requests by Administrative Borrower. Any request for an Advance or any
other notice by Borrower to Lender under ARTICLE 2 may be made by Administrative
Borrower.”


(c)
A new Section 3.9 is added as follows:



“3.9. Payments by Administrative Borrower. Any payment to Lender by Borrower
under Section 2.9 or ARTICLE 3 may be made by Administrative Borrower.”


(d)
Section 5.1(a) of the Loan Agreement is amended and restated as follows:



(i)Hooper Holmes is and except as described in the Disclosure Schedule always
has been a corporation duly organized and existing under the laws of the State
of New York. Hooper Holmes’ federal tax identification number is 22-1659359 and
Hooper Holmes’ registration or filing number with the Secretary of State of the
State of New York is 27454.


(ii)AHS is and except as described in the Disclosure Schedule always has been a
limited liability company duly organized and existing under the laws of the
State of Kansas. AHS’s federal tax identification number is 38-3969625 and AHS’s
registration or filing number with the Secretary of State of the State of Kansas
is 490477-7.


(iii)Each of Hooper Holmes and AHS is qualified to do business in every
jurisdiction where the nature of its business requires it to be so qualified,
except where the failure to so qualify would not result in a Material Adverse
Change.


(e)
Section 5.8 of the Loan Agreement is amended and restated as follows:





--------------------------------------------------------------------------------



“Each of Hooper Holmes and AHS is Solvent. Each of Hooper Holmes and AHS has
received and will receive reasonably equivalent value under Section 548 of the
Bankruptcy Code and fair consideration or reasonably equivalent value under
applicable state fraudulent conveyance laws for the security interests and liens
granted to Lender in exchange for the making of loans and other financial
accommodations to the other Borrower. Insofar as Hooper Holmes is the sole owner
of the membership interests in AHS, and Hooper Holmes and AHS share common
management, sales force, customers and vendors, each of AHS and Hooper Holmes
will derive benefit from the Loans made to the other under this single loan
facility.”


(f)Section 6.2(a) of the Loan Agreement is amended by inserting at the end
thereof the following: “and prepared on a consolidated and consolidating basis”.


(g)Section 6.2(b) of the Loan Agreement is amended by inserting after “accounts
payable” the following: “on a consolidated and consolidating basis”.


(h)Section 6.5 of the Loan Agreement is amended by inserting after “of Borrower
and its subsidiaries” the following: “and, in the case of AHS, on a
consolidating basis,”.
(i)
A new Section 6.11 is added as follows:



“3.9. Delivery of Financial Information by Administrative Borrower. Any
financial information required to be delivered to Lender by Borrower under
ARTICLE 6 may be delivered by Administrative Borrower.”


(j)Section 10.4 of the Loan Agreement is amended by adding at the end thereof
the following new sentence: “Any and all notices or other communications
required or permitted to be given by Lender to Borrower under this Agreement may
be given by Lender to Administrative Borrower at the address specified for
Hooper Holmes in the Disclosure Schedule.”
(k)A new Section 10.22 is added as follows: “10.22. Multiple Borrowers;
Administrative Borrower.
(a)The obligations of Hooper Holmes and AHS under this Agreement (including the
Obligations) are joint and several obligations of each of Hooper Holmes and AHS,
and the term “Borrower” shall include each of Hooper Holmes and AHS individually
as well as both of Hooper Holmes and AHS collectively. Each of Hooper Holmes and
AHS represents that it is part of a common enterprise and that any financial
accommodations by Lender under this Agreement and under the other Loan Documents
are and will be of direct and indirect interest, benefit and advantage to Hooper
Holmes and AHS, individually and collectively.


(b)To the fullest extent permitted by applicable law, the obligations of Hooper
Holmes and AHS under this Agreement (including the Obligations) shall not be
affected by (i) the failure of Lender to assert any claim or demand




--------------------------------------------------------------------------------



or to enforce or exercise any right or remedy against either of Hooper Holmes or
AHS under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of this Agreement or any other Loan
Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of
Lender;


(c)The obligations of Hooper Holmes and AHS under this Agreement (including the
Obligations) shall not be subject to any reduction, limitation, impairment or
termination for any reason (other than the final and indefeasible payment in
cash and performance of the Obligations in full), including any claim of waiver,
release, surrender, alteration or compromise of any of the Obligations, and
shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of Hooper Holmes and AHS under this
Agreement (including the Obligations) shall not be discharged or impaired or
otherwise affected by the failure of Lender to assert any claim or demand or to
enforce any remedy under this Agreement, any other Loan Document or any other
agreement, by any waiver or modification of any provision of any thereof, any
default, failure or delay, willful or otherwise, in the performance of any of
the Obligations, or by any other act or omission that may or might in any manner
or to any extent vary the risk of either of Hooper Holmes or AHS or that would
otherwise operate as a discharge of Hooper Holmes or AHS as a matter of law or
equity (other than the final and indefeasible payment in cash and performance in
full of all the Obligations on or after the Revolving Credit Termination Date);


(d)To the fullest extent permitted by applicable law, each of Hooper Holmes and
AHS waives any defense based on or arising out of any defense of Hooper Holmes
or AHS or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of either of Hooper
Holmes or AHS, other than the final and indefeasible payment in cash and
performance in full of all the Obligations and the termination of Lender’s
commitment to make Loans hereunder. Lender may, at its election, foreclose on
any security held by either or both of Hooper Holmes and AHS by one or more
judicial or non-judicial sales, accept an assignment of any such security in
lieu of foreclosure, compromise or adjust any part of the Obligations, make any
other accommodation with either of Hooper Holmes or AHS or exercise any other
right or remedy available to it against either of Hooper Holmes or AHS, without
affecting or impairing in any way the liability of either of Hooper Holmes or
AHS under this Agreement except to the extent that all the Obligations have been
finally and indefeasibly paid in cash and performed in full and Lender’s
commitment to make Loans has been terminated. Each of either of Hooper Holmes
and AHS waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of




--------------------------------------------------------------------------------



reimbursement or subrogation or other right or remedy of either of Hooper Holmes
or AHS against the other, as the case may be, or any security; and


(e)Each of Hooper Holmes and AHS is jointly and severally obligated to repay and
perform the Obligations as a joint and several obligor under this Agreement.
Upon payment by either of Hooper Holmes or AHS of any Obligations, all rights of
Hooper Holmes or AHS, as the case may be, against the other arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subordinate and junior in right of payment
to the prior final and indefeasible payment to Lender in cash and performance of
all the Obligations in full and the termination of Lender’s commitment to make
Loans. In addition, any Indebtedness of Hooper Holmes or AHS now or hereafter
held by the other is hereby subordinated in right of payment to the prior
indefeasible payment to Lender in cash and performance of the Obligations in
full and each of Hooper Holmes and AHS will not demand, sue for or otherwise
attempt to collect any such Indebtedness.


(f)AHS hereby appoints Hooper Holmes, and Hooper Holmes hereby agrees to act, on
behalf of AHS and itself as Borrowers, as the administrative borrower (the
“Administrative Borrower”)irrevocably for the term of this Agreement, as agent,
attorney-in-fact and legal representative in all matters pertaining to the
administration of this Agreement and the other Loan Documents including, without
limitation, to execute and deliver to Lender any notices, certificates or other
documents permitted or required to be executed and delivered, and to take any
and all other actions as are permitted or required to be taken, under or in
connection with the Loan Documents. Any such action taken by Administrative
Borrower shall bind each of AHS and Hooper Holmes as Borrowers.”


(l)
The Definitions Schedule is amended as follows:



(i)    The definition of “EBITDA” is amended by inserting before “net income”
the following: “consolidated”.


(ii)    The definition of “Unbilled Eligible Receivable” is amended and restated
as follows:


““Unbilled Eligible Receivable” means an Unbilled Receivable with respect to
which Hooper Holmes’, or, with the prior written agreement of Lender, AHS’s,
right to payment has arisen within the last thirty (30) days and which did not
arise as a result of the withdrawal, revocation, cancellation or rejection of,
or any other event relating to, a previously issued invoice.
(iii)    The definition of “Unbilled Receivable” is amended and restated as
follows:






--------------------------------------------------------------------------------



““Unbilled Receivable” means a Receivable of Hooper Holmes, or, with the prior
written agreement of Lender, AHS, with respect to which no invoice has been
issued by Hooper Holmes or AHS, as the case may be.
(iv)    The definition of “Unfunded Capital Expenditures” is amended by
inserting after “made by Borrower” the following “on a consolidated basis”.


(m)Exhibit B to the Loan Agreement (Borrowing Base Certificate) is amended and
restated in the form of Annex I hereto.


SECTION 2. Conditions of Effectiveness. This Amendment shall become effective
when, and only when, the Lender shall have received each of the following which,
in the case of documents, shall be in form and substance satisfactory to the
Lender and dated the date hereof or as of an earlier date acceptable to the
Lender:


(i)    a counterpart of this Amendment, Authenticated by the Borrower;


(ii)    an amendment to the Security Agreement, in substantially the form of
Exhibit A hereto, Authenticated by the Hooper Subsidiaries;


(iii)    an amendment and joinder to the Guaranty, in substantially the form of
Exhibit B hereto, Authenticated by the Hooper Subsidiaries;


(iv)    a joinder to the Loan Agreement, in substantially the form of Exhibit C
hereto, Authenticated by AHS;


(v)    an amended and restated promissory note in the maximum principal amount
of $7,000,000, in substantially the form of Exhibit D hereto, Authenticated by
Hooper Holmes and AHS;


(vi)    a certificate of an officer or the managing member, as the case may be,
of each of Hooper Holmes and AHS certifying (A) that attached thereto are true
and complete copies of (I) its certificate of incorporation or formation, as the
case may be, (II) its bylaws or limited liability company agreement, as the case
may be, and (III) the resolutions or a unanimous written consent of its board of
directors or its managers, as the case may be, authorizing the execution,
delivery and performance of this Amendment and the other agreements, instruments
and documents delivered in connection herewith to which Hooper Holmes or AHS,
respectively, is a party and (B) the incumbency, names and true signatures of
the officers or managers, as the case may be, of Hooper Holmes or AHS authorized
to sign this Amendment and the other agreements, instruments and documents
delivered in connection herewith to which the Hooper Holmes or AHS is a party;


(vii)    evidence that the Borrower has delivered a copy of this Amendment to
SWK Funding LLC (“SWK”) pursuant to Section 6.1.10 of the Credit Agreement dated
as of April 17, 2015 between the Borrower and SWK;


(viii)    an opinion of counsel to AHS, in form and substance satisfactory to
the Lender; and




--------------------------------------------------------------------------------



(ix)    payment of the costs and expenses (including, without limitation,
attorneys’ fees) incurred by the Lender in connection with the preparation,
execution and delivery of this Amendment and the agreements, instruments and
documents delivered in connection herewith.


SECTION 3. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:


(a)No Default or Event of Default has occurred and is continuing, and all of the
representations set forth in Article 5 of the Loan Agreement and in the other
Loan Documents are true and complete as of the date of this Amendment (except
any such representation which is as of a specified date, which is accurate and
complete as of such date).


(b)The execution, delivery and performance by the Borrower of this Amendment and
the agreements, instruments and other documents executed in connection herewith
(i) are within the Borrower’s corporate power, (ii) have been duly authorized by
all necessary or proper actions of or pertaining to the Borrower (including the
consent of directors, officers, or shareholders, as applicable), (iii) are not
in contravention of (A) any agreement or indenture to which the Borrower is a
party or by which the Borrower is bound, (B) the Borrower’s Charter Documents,
(C) any provision of law, or (D) any order, writ, judgment, injunction, or
decree of any court of competent jurisdiction binding on the Borrower or its
property and (iv) do not require the consent or approval of any Governmental
Unit or any other Person that has not been obtained and furnished to the Lender.


(c)No authorization, approval or other action by, and no notice to or filing
with, any Person is required for the due execution, delivery and performance by
the Borrower of this Amendment or any of the agreements, instruments and other
documents executed in connection herewith.


(d)This Amendment and the Loan Agreement as amended hereby constitute the legal,
valid and binding obligations of the Borrower enforceable against the Borrower
in accordance with their respective terms except as enforceability may be
limited by (i) bankruptcy, insolvency or similar laws affecting creditors’
rights generally and (ii) general principles of equity.


SECTION 4. Reference to and Effect on the Loan Agreement.


(a)On and after the date hereof, each reference in the Loan Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” and words of like import, and each
reference in the other Loan Documents to the Loan Agreement, shall mean and be a
reference to the Loan Agreement as amended hereby.


(b)Except as specifically waived or amended above, (i) the Loan Agreement and
each other Loan Document shall remain in full force and effect and are hereby
ratified and confirmed by the parties hereto and (ii) the Lender shall not be
deemed to have waived any rights or remedies it may have under the Loan
Agreement, any other Loan Document or applicable law.






--------------------------------------------------------------------------------



(c)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as an amendment to any right, power or
remedy of the Lender under any of the Loan Documents, or constitute a waiver of
or an amendment to any provision of any of the Loan Documents.


(d)
This Amendment constitutes a Loan Document.



SECTION 5. Execution in Counterparts. This Amendment may be executed in
counterparts, each of which when so executed shall be deemed to be an original
and both of which taken together shall constitute but one and the same
instrument.


SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED ENTIRELY IN SUCH STATE WITHOUT REGARD TO ITS PRINCIPLES OF
CONFLICTS OF LAWS.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] [SIGNATURE PAGE IMMEDIATELY
FOLLOWS]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective general partner or officer thereunto duly authorized, as of
the date first above written.


LENDER:
ACF FINCO I LP, as assignee of Keltic Financial Partners II, LP


By: /s/ Oleh Szczupak
Name: Oleh Szczupak
Title: Vice President






BORROWER:




HOOPER HOLMES, INC.




By: /s/ Henry R. Dubois
Name: Henry R. Dubois
Title: President
















































[Signature page to Fourth Amendment to Loan Agreement]




--------------------------------------------------------------------------------



ANNEX I




EXHIBIT B: FORM OF BORROWING BASE CERTIFICATE




